DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 19 and cancellation of claim 10 are acknowledged.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2011/0218272) in view of Simmons et al. (US 2011/0017867).
Regarding claims 1 and 19, Numata discloses a thermosetting resin composition including thermoplastic resin particles (instant component C) (0012) and a thermosetting resin (0031; instant component B). The prepreg further including a reinforcing fiber layer (instant component A) impregnated by the thermosetting resin composition (0055). Wherein the thermosetting resin composition represents preferably 30 to 50% by weight of the prepreg (0054), overlapping the claimed about 36 to about 48% of the total weight. The prepreg being a unidirectionally oriented prepreg (0053 and 0060).
Numata does not teach the reinforcing fiber having a fiber areal weight of between about 10 to 100 gsm or wherein the prepreg when laid up in multiple plies provides a laminate body which before out of autoclave cure has an in-plane permeability which is lower than 3.0E-14 m2 and which after out of autoclave cure provides a fiber-reinforced composite material having a) an inter-laminar thickness and an intra-laminar thickness satisfying the ratio 0.6<2X/Y<1.0, where X is the inter-laminar thickness and Y is intra-laminar thickness and a void ratio of <1%.
Simmons, in the analogous field of composite prepregs (0002), discloses a prepreg comprising a fiber reinforcement impregnated with polymeric resin, the areal weight of the fiber varying from about 5 to 100 gsm (0048), overlapping the claimed fiber areal weight of about 10 to about 100 gsm.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the fiber reinforcement in Numata to be present in a fiber areal weight of 5 to 100 gsm as taught by Simmons, to provide a composite with lightning protection (0048).
Regarding the properties of the prepreg when provided in a laminate body, given the claimed invention is directed to a prepreg, the in-plane permeability of the laminate body, inter- and intra-laminar thickness ratio and void ratio of the laminated body are viewed as an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Numata in view of Simmons discloses a prepreg as presently claimed, it is clear that the prepreg of modified Numata would be capable of performing the intended use, i.e. when laid up in multiple plies to provide a laminate body having an in-plane permeability lower than 3.0E-14 m2 and after autoclave cure provide a fiber-reinforced composite material satisfying the claimed inter-laminar thickness and intra-laminar thickness ratio and void ratio, presently claimed as required in the above cited portion of the MPEP.
	Regarding claim 2, Numata discloses the particles having an average particle diameter of 1 to 50 µm (0033), overlapping the claimed particle diameter of between about 5 to about 20 µm. Numata does not disclose the particle diameter being measured by a laser diffraction scattering method however, an overlapping range would be expected as patentability is not based upon method of measurement but whether or not the property would have been obvious in view of the prior art.
	Regarding claim 3, Numata discloses the particles present in an amount of preferably 5 to 40% by weight based on the thermosetting resin composition (0034), overlapping the claimed 6 to 20 wt%.
	Regarding claim 4, Numata does not expressly teach wherein the thermosetting resin or particles of thermoplastic resin when cured provide a cured resin matrix having a glass transition temperature about 150oC. However, Numata teaches a suitable thermosetting resin including epoxy resin (0038) and the particles including polyetherketones, polyamides and polyimides (0032), as these are exemplary materials for the thermosetting resin and thermoplastic resin (see specification page 19, lines 20-25 and page 23, lines 5-10), the prior art composition, when cured, having a glass transition temperature about 150oC would be expected.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 5, Numata teaches a preferable epoxy resin including ELM-100 manufactured by Sumitono chemical (0041), given this is a disclosed as an exemplary commercially available resin suitable for the thermosetting resin (specification page 21, lines 1-5), it is expected to have a viscosity at 40oC of between about 100 and about 10000 Pa.s and a minimum viscosity of between about 0.1 and about 15 Pa.s as claimed.
Regarding claim 6, Numata teaches the thermosetting resin further including at least one thermoplastic resin dissolved in the thermosetting resin (0042) and includes polyethersulfone, and polyetherimide (0047).
Regarding claim 7, Numata teaches the amount of thermoplastic resin dissolved in the thermosetting resin present in an amount of up to 50% by weight based on the entire thermosetting resin composition (0048), overlapping the claimed 5 to 30 weight parts per 100 weight parts of the thermosetting resin.
Regarding claim 9, Numata teaches impregnating a fiber-reinforced material with the thermosetting resin composition (0058), thus teaching a first layer comprised of a portion of the thermosetting resin and a second layer comprised of the matrix of reinforcing fiber.
Regarding claim 11, given the particles and fibers are mixed and/or impregnated with the thermosetting resin composition (0033, 0058), both sides of the prepreg would necessarily be covered substantially by the thermosetting resin as claimed.
Regarding claim 12, Numata does not disclose the composite being a laminate body comprising of a plurality of the prepregs.
Simmons discloses that a composite material may comprises a single prepreg or a plurality of prepregs (0129).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the composite prepreg of Numata to be a laminate of a plurality of prepregs as taught by Simmons, to provide an interleaf structure (0128).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Numata in view of Simmons as applied to claim 1 above, and further in view of Maranci et al. (US 4,957,801).
	Regarding claim 8, Numata in view of Simmons discloses the limitations of claim 1 as discussed above. Numata does not disclose that the plurality of particles are substantially locally distributed on or near a surface of the prepreg.
	Maranci, in the analogous field of fiber-reinforced prepregs (column 2, lines 1-5), teaches a prepreg including thermoplastic particles on one or both surfaces of the prepreg (column 2, lines 1-5).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the thermoplastic particles of Numata to be on the surface of the prepreg, as taught by Maranci, to improve the impact resistance and toughness (column 2, lines 10-15).

Response to Arguments
Applicant’s amendments filed 06/16/2022 have been entered. Accordingly, the claim objection of claim 19 and 35 U.S.C. 112(b) rejection of claim 10 are withdrawn.

Applicant argues that Numata discloses a fiber areal weight of 190±10 gsm which is outside of applicant’s claimed range. Applicant argues that paragraphs 0160, 0164, and 0167 teach an area weight of 190 g/m2 and it substantially different form the preferable value to improve lightning strike resistance. Thus, the combination of Numata and Simmons fails to teach of suggest a unidirectional prepreg comprising a matrix of reinforcing fibers having a fiber area weight of between about 10 to about 100 gms as claimed.
	Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In this case, Simmons teaches including carbon fiber with an areal weight from about 5 to about 100 gsm and that the addition of 34 gsm carbon fiber is able to reduce the damage caused by lightning strike by about 30-40% in area and depth (0048). Paragraphs 0160, 0164 and 0167 as argued by applicant do not teach a fiber areal weight, but a prepreg areal weight which is not the same as the claimed fiber areal weight. Thus, it is maintained that a person of ordinary skill is motived, with a reasonable expectation of success, by Simmons to include fiber at an areal weight ranging from about 5 to about 100 gsm for lightning strike protection.
	Numata teaches a fiber areal weight in example 1, but does not teach that this is a required structure of the prior art product. It is noted that while a proposed modification or combination of the prior art cannot change the principle of operation/cannot render the prior art invention being modified unsatisfactory for its intended purpose there is no evidence that a fiber areal weight lower than 190 g/m2 would result in these affects in the prepreg of Numata.

Applicant further argues that the inter- and intra-laminar thickness ratio of the laminated body is dependent upon the inter- and intra- laminar thickness ratio prior to curing and that as neither Numata nor Simmons discloses a prepreg or laminated body to have the thickness ratio as claimed the intended use results in a structural difference between the claimed invention and prior art.
	The examiner respectfully disagrees and notes that the arguments of the structural difference are not commensurate in scope with the claimed invention. Foremost, it is noted that the recitation of configured to suggests that the prepreg only be capable of achieving the properties and doesn’t require applicants process (i.e., laid up in multiple plies) to achieve the claimed results. Moreover, it is noted that the claims do not recite a number of plies or configuration of the plies i.e., not only a layup of the claimed prepreg plies reads on the recitation of laid up in multiple plies, but may include other layers and/or materials. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781